Name: Council Decision (EU) 2016/1232 of 18 July 2016 establishing the position to be taken on behalf of the European Union within the Stabilisation and Association Council established by the Stabilisation and Association Agreement between the European Union and the European Atomic Energy Community, of the one part, and Kosovo (This designation is without prejudice to positions on status, and is in line with UNSCR 1244/1999 and the ICJ Opinion on the Kosovo declaration of independence.), of the other part, concerning a Decision of the Stabilisation and Association Council adopting its rules of procedure
 Type: Decision
 Subject Matter: European construction;  Europe;  politics and public safety
 Date Published: 2016-07-28

 28.7.2016 EN Official Journal of the European Union L 202/27 COUNCIL DECISION (EU) 2016/1232 of 18 July 2016 establishing the position to be taken on behalf of the European Union within the Stabilisation and Association Council established by the Stabilisation and Association Agreement between the European Union and the European Atomic Energy Community, of the one part, and Kosovo (*), of the other part, concerning a Decision of the Stabilisation and Association Council adopting its rules of procedure THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 37 in conjunction with Article 31(1) thereof, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 217 in conjunction with Article 218, paragraph 9, thereof, Having regard to the proposal from the European Commission, Whereas: (1) Article 126 of the Stabilisation and Association Agreement between the European Union and the European Atomic Energy Community, of the one part, and Kosovo (*), of the other part (1) (the Agreement) establishes a Stabilisation and Association Council. (2) Article 127(2) of the Agreement provides that the Stabilisation and Association Council is to establish its rules of procedure. (3) Article 129(1) of the Agreement provides that the Stabilisation and Association Council is to be assisted by a Stabilisation and Association Committee (the Committee). (4) Article 129(2) and (3) of the Agreement provides that the Stabilisation and Association Council is to, in its rules of procedure, determine the duties of the Committee and that the Stabilisation and Association Council may delegate any of its powers to the Committee. (5) Article 131 of the Agreement provides that the Stabilisation and Association Council may decide to set up other special committees or bodies that can assist it in carrying out its duties. It further provides that the Stabilisation and Association Council is to, in its rules of procedure, determine the composition and duties of such committees or bodies and how they are to function. (6) It is important to carry out regular and formal consultation with the Member States, and to take into account their views. Accordingly, the Member States should be invited to form part of the delegation of the European Union to all the meetings of the Stabilisation and Association Council. (7) The Commission and the High Representative of the Union for Foreign Affairs and Security Policy (the High Representative) will monitor closely and continuously Kosovo's efforts towards normalisation of its relations with Serbia and report as appropriate, and at least twice per year, on that issue. (8) The fourth paragraph of Article 140 of the Agreement provides that the Union may take measures it deems appropriate, including suspending all or part of the Agreement, with immediate effect, in the event of the non-compliance by Kosovo with essential principles as set out in Articles 5 and 13 of the Agreement. Any relevant recommendations or decisions by the Stabilisation and Association Council, as well as the reports to be presented by the Commission and the High Representative on Kosovo's efforts towards normalisation of its relations with Serbia, should be taken into consideration for any eventual proposal of the Commission for suspending the Agreement on the basis of the fourth paragraph of Article 140 of the Agreement. (9) No term, wording or definition used in this Decision and its Annexes, or in the decisions and recommendations and other documents, including minutes, to be adopted by the Stabilisation and Association Council, constitute recognition of Kosovo by individual Member States in that capacity where they have not taken such a step. (10) Internal procedures of the Member States may apply when receiving documents issued by Kosovo authorities under this Agreement. (11) It is appropriate to establish the position to be taken on behalf of the Union within the Stabilisation and Association Council, concerning a decision of the Stabilisation and Association Council adopting its rules of procedure. (12) The position of the Union within the Stabilisation and Association Council should therefore be based on the attached draft Decision, HAS ADOPTED THIS DECISION: Article 1 The position to be taken on behalf of the European Union, within the Stabilisation and Association Council established by Article 126 of the Agreement, shall be based on the draft Decision of the Stabilisation and Association Council attached to this Decision. Technical amendments to that draft Decision may be accepted without further decision by the Council. Article 2 Member States shall be invited to form part of the delegation of the European Union to all the meetings of the Stabilisation and Association Council. They shall also receive all documentation submitted to or issued by the Stabilisation and Association Council. Member States shall provide the High Representative of the Union for Foreign Affairs and Security Policy, in accordance with his or her responsibilities pursuant to the Treaties and his or her capacity as President of the Foreign Affairs Council, with the necessary information to that effect. Article 3 This Decision shall enter into force on the date of its adoption. Done at Brussels, 18 July 2016. For the Council The President G. MATEÃ NÃ  (*) This designation is without prejudice to positions on status, and is in line with UNSCR 1244/1999 and the ICJ Opinion on the Kosovo declaration of independence. (1) OJ L 71, 16.3.2016, p. 3. DECISION No 1/2016 OF THE EU  KOSOVO (*) STABILISATION AND ASSOCIATION COUNCIL of [date] adopting its rules of procedure THE STABILISATION AND ASSOCIATION COUNCIL, Having regard to the Stabilisation and Association Agreement between the European Union and the European Atomic Energy Community, of the one part, and Kosovo (*), of the other part (the Agreement) and in particular Articles 126, 127, 129 and 131 thereof, Whereas the Agreement entered into force on 1 April 2016, HAS ADOPTED THIS DECISION: Article 1 Chairmanship The Parties shall hold the chairmanship of the Stabilisation and Association Council alternately for a period of 12 months. The first period shall begin on the date of the first Stabilisation and Association Council meeting and end on 31 December of the same year. Article 2 Meetings The Stabilisation and Association Council shall meet once a year in accordance with the established practice for Stabilisation and Association Councils, including as regards the level of representation and the venue. Special sessions of the Stabilisation and Association Council may be held at the request of either Party, if the Parties so agree. Meetings of the Stabilisation and Association Council shall be jointly convened by the Secretaries of the Stabilisation and Association Council in agreement with the Chair. Article 3 Delegations Before each meeting, the Chair shall be informed of the intended composition of the delegation of each Party. A representative of the European Investment Bank (EIB) shall attend the meetings of the Stabilisation and Association Council, as an observer, when matters which concern the EIB appear on the agenda. The Stabilisation and Association Council may also invite other persons to attend its meetings in order to provide information on particular subjects. Article 4 Secretariat An official of the General Secretariat of the Council of the European Union and an official of the representation of Kosovo in Belgium shall act jointly as Secretaries of the Stabilisation and Association Council. Article 5 Correspondence Correspondence addressed to the Stabilisation and Association Council shall be sent to the Chair of the Stabilisation and Association Council at the address of the General Secretariat of the Council of the European Union. Both Secretaries shall ensure that correspondence is forwarded to the Chair of the Stabilisation and Association Council and, where appropriate, circulated to other members of the Stabilisation and Association Council. Correspondence circulated shall be sent to the Secretariat-General of the Commission, the European External Action Service and the Representation of Kosovo in Belgium. Communications from the Chair of the Stabilisation and Association Council shall be sent to the addressees by both Secretaries and circulated, where appropriate, to the other members of the Stabilisation and Association Council referred to in the second paragraph. Article 6 Publicity Unless otherwise decided, the meetings of the Stabilisation and Association Council shall not be public. Article 7 Agendas for meetings 1. The Chair shall draw up a provisional agenda for each meeting. It shall be forwarded by the Secretaries of the Stabilisation and Association Council to the addressees referred to in Article 5 not later than 15 days before the beginning of the meeting. The provisional agenda shall include the items in respect of which the Chair has received a request for inclusion on the agenda not later than 21 days before the beginning of the meeting, although items shall not be written into the provisional agenda unless the supporting documentation has been forwarded to the Secretaries not later than the date of despatch of the agenda. The agenda shall be adopted by the Stabilisation and Association Council at the beginning of each meeting. An item other than those appearing on the provisional agenda may be placed on the agenda if both Parties so agree. 2. The Chair may, in agreement with both Parties, shorten the time limits specified in paragraph 1 in order to take account of the requirements of a particular case. Article 8 Minutes Draft minutes of each meeting shall be drawn up by both Secretaries. The minutes shall, as a general rule, indicate in respect of each item on the agenda:  the documentation submitted to the Stabilisation and Association Council,  statements requested for entry by a member of the Stabilisation and Association Council,  the decisions taken and recommendations made, the statements agreed upon and the conclusions adopted. The draft minutes shall be submitted to the Stabilisation and Association Council for approval. When approved, the minutes shall be signed by the Chair and both Secretaries. The minutes shall be filed in the archives of the General Secretariat of the Council of the European Union, which will act as a depository of the documents of the Association. A certified copy shall be forwarded to each of the addressees referred to in Article 5. Article 9 Decisions and recommendations 1. The Stabilisation and Association Council shall take its decisions and make recommendations by common agreement of the Parties, without prejudice to Articles 2 and 5 of the Agreement. The Stabilisation and Association Council may take decisions or make recommendations by written procedure if both Parties so agree. 2. The decisions and recommendations of the Stabilisation and Association Council, within the meaning of Article 128 of the Agreement, shall be entitled Decision and Recommendation respectively, followed by a serial number, by the date of their adoption and by a description of their subject matter. The decisions and recommendations of the Stabilisation and Association Council shall be signed by the Chair and authenticated by both Secretaries. Decisions and recommendations shall be forwarded to each of the addressees referred to in Article 5. Each Party may decide on the publication of decisions and recommendations of the Stabilisation and Association Council in its respective official publication. Article 10 Languages The official languages of the Stabilisation and Association Council shall be the authentic languages of the Stabilisation and Association Agreement. Unless otherwise decided, the Stabilisation and Association Council shall base its deliberations on documentation drawn up in those languages. Article 11 Expenses The European Union and Kosovo shall each defray the expenses they incur by reason of their participation in the meetings of the Stabilisation and Association Council, both with regard to staff, travel and subsistence expenditure and to postal and telecommunications expenditure. Expenditure in connection with interpreting at meetings, translation and reproduction of documents as well as other expenditure relating to the organisation of meetings shall be borne by the Party hosting the meetings. Article 12 Stabilisation and Association Committee 1. A Stabilisation and Association Committee (the Committee) is hereby established in order to assist the Stabilisation and Association Council in carrying out its duties. It shall be composed of representatives of the European Union on the one hand, and of Kosovo on the other, normally at senior civil servant level. 2. The Committee shall prepare the meetings and the deliberations of the Stabilisation and Association Council, implement the decisions of the Stabilisation and Association Council where appropriate and, in general, ensure continuity of the association relationship and the proper functioning of the Agreement. It shall consider any matter referred to it by the Stabilisation and Association Council as well as any other matter which may arise in the course of the day-to-day implementation of the Stabilisation and Association Agreement. It shall submit proposals or any draft decisions/recommendations for adoption to the Stabilisation and Association Council. 3. In cases where the Agreement refers to an obligation to consult or a possibility of consultation, such consultation may take place within the Committee. The consultation may continue in the Stabilisation and Association Council if both Parties so agree. 4. The rules of procedure of the Stabilisation and Association Committee are annexed to this Decision. Done at For the Stabilisation and Association Council The Chair (*) This designation is without prejudice to positions on status, and is in line with UNSCR 1244/1999 and the ICJ Opinion on the Kosovo declaration of independence. ANNEX to DECISION No 1/2016 OF THE EU  KOSOVO (*) STABILISATION AND ASSOCIATION COUNCIL of [date] Rules of Procedure of the Stabilisation and Association Committee Article 1 Chairmanship The Parties shall hold the chairmanship of Stabilisation and Association Committee (the Committee) alternately for a period of 12 months. The first period shall begin on the date of the first Stabilisation and Association Council meeting and end on 31 December of the same year. Article 2 Meetings The Committee shall meet when circumstances require, with the agreement of both Parties. Each meeting of the Committee shall be held at a time and place agreed by both Parties. Meetings of the Committee shall be convened by the Chair. Article 3 Delegations Before each meeting, the Chair shall be informed of the intended composition of the delegation of each Party. Article 4 Secretariat An official of the European Commission and an official of Kosovo shall act jointly as Secretaries of the Committee. All communications to and from the Chair of the Committee provided for in this Decision shall be forwarded to the Secretaries of the Committee and to the Secretaries and the Chair of the Stabilisation and Association Council. Article 5 Publicity Unless otherwise decided, the meetings of the Committee shall not be public. Article 6 Agendas for meetings 1. The Chair shall draw up a provisional agenda for each meeting. It shall be forwarded by the Secretaries of the Committee to the addressees referred to in Article 4 not later than 30 working days before the beginning of the meeting. The provisional agenda shall include the items in respect of which the Chair has received a request for inclusion on the agenda not later than 35 working days before the beginning of the meeting, although items shall not be written into the provisional agenda unless the supporting documentation has been forwarded to the Secretaries not later than the date of dispatch of the agenda. The Committee may ask experts to attend its meetings in order to provide information on particular subjects. The agenda shall be adopted by the Committee at the beginning of each meeting. An item other than those appearing on the provisional agenda may be placed on the agenda if both Parties so agree. 2. The Chair may, in agreement with both Parties, shorten the time limits specified in paragraph 1 in order to take account of the requirements of a particular case. Article 7 Minutes Minutes shall be taken for each meeting and shall be based on a summing up by the Chair of the conclusions arrived at by the Committee. When approved by the Committee, the minutes shall be signed by the Chair and by the Secretaries and filed by each of the Parties. A copy of the minutes shall be forwarded to each of the addressees referred to in Article 4. Article 8 Decisions and recommendations In the specific cases where the Committee is empowered by the Stabilisation and Association Council under Article 128 of the Agreement to take decisions or make recommendations, those acts shall be made in accordance with Article 9 of the Rules of Procedure of the Stabilisation and Association Council. Article 9 Expenses The European Union and Kosovo shall each defray the expenses they incur by reason of their participation in the meetings of the Committee, both with regard to staff, travel and subsistence expenditure and to postal and telecommunications expenditure. Expenditure in connection with interpreting at meetings, translation and reproduction of documents as well as other expenditure relating to the organisation of meetings shall be borne by the Party hosting the meetings. Article 10 Subcommittees and special groups The Committee may create subcommittees and special groups to work under its authority. They shall report to the Committee after each of their meetings. The Committee may decide to abolish any existing subcommittees or groups, lay down or modify their terms of reference or set up further subcommittees or groups to assist it in carrying out its duties. Those subcommittees and groups shall not have any decision-making powers. (*) This designation is without prejudice to positions on status, and is in line with UNSCR 1244/1999 and the ICJ Opinion on the Kosovo declaration of independence. ANNEX DRAFT DECISION No 1/2016 OF THE EU  KOSOVO (*) STABILISATION AND ASSOCIATION COMMITTEE of [day month] 2016 creating subcommittees and special groups THE STABILISATION AND ASSOCIATION COMMITTEE, Having regard to the Stabilisation and Association Agreement between the European Union and the European Atomic Energy Community, of the one part, and Kosovo (*), of the other part, and in particular Article 130 thereof, Having regard to its rules of procedure, and in particular Article 10 thereof, HAS ADOPTED THIS DECISION: Sole Article The subcommittees and special groups listed in Annex I are hereby created. Their terms of reference are set out in Annex II. Done at ¦, on [day month] 2016. For the Stabilisation and Association Committee The Chair (*) This designation is without prejudice to positions on status, and is in line with UNSCR 1244/1999 and the ICJ Opinion on the Kosovo declaration of independence. ANNEX I Multidisciplinary Subcommittee Structure Title Issues Agreement Article 1. Trade, Industry, Customs and Taxation Free Movement of Goods Article 20 Industrial Products Article 21-25 Commercial questions Article 36-49 Standardisation, metrology, accreditation, certification, conformity assessment, and market surveillance Article 80 Industrial cooperation Article 99 SMEs Article 100 Tourism Article 101 Customs Article 104 Taxation Article 105 Rules of origin Protocol III Mutual administrative assistance in customs matters Protocol IV 2. Agriculture and Fisheries Agricultural products Article 26, 28, 29, 33, 34 and 37 Fisheries products Article 31 and 32, Annexes IV & V Processed agricultural products Article 27 and Protocol I Wine Article 30 and Protocol II Protection of geographical indications for agricultural and fishery products and foodstuffs other than wine and spirits Article 35 Agriculture and the agro-industrial sector, veterinary and phytosanitary matters Article 102 Fisheries cooperation Article 103 3. Internal Market and Competition Right of establishment Article 50-54 Supply of services Article 55-60 Other questions related to Title V of the Agreement Article 61-73 Approximation of legislation and law enforcement Article 74 Competition Article 75-76 Intellectual, industrial and commercial property Article 77-78 Public procurement Article 79 Banking, insurance and other financial services Article 96 Consumer protection Article 81 4. Economic and financial issues and statistics Current payments and movement of capital Article 64-66 Economic policy Article 94 Statistical cooperation Article 95 Investment promotion and protection Article 98 Financial cooperation Article 121-125 5. Justice, freedom and security Reinforcement of institutions and rule of law Article 83 Fundamental rights, including anti-discrimination and data protection Article 3, 4 and 84 Judicial cooperation in civil and criminal matters Article 83 Visa, border/boundary control, asylum and migration Article 85-86 Prevention and control of illegal immigration, readmission Article 87-88 Money laundering Article 89 Drugs Article 90 Combating terrorism Article 92 Preventing organised crime and other illegal activities Article 91 6. Innovation, information society, and social policy Working conditions and equal opportunities Article 82 Social cooperation Article 106 Education and training Article 107 Cultural cooperation Article 108 Cooperation in the audiovisual field Article 109 Information society Article 110 Electronic communications networks and services Article 111 Information and communication Article 112 Research and technological development Article 118 7. Transport, energy, environment, and regional development Transport Article 113 Energy Article 114 Environment Article 115 Climate change Article 116 Civil protection Article 117 Regional and local development Article 119 Structure of the Special groups Title Issues Agreement Article Special Group for reform of public administration Public administration reform Article 120 Special Group on normalisation (1) Visible and sustainable improvement of Kosovo's relations with Serbia, and effective cooperation with the EU's CSDP mission while in place Article 5 (1) This special group does not replace the dialogue between Pristina and Belgrade conducted under the auspices of the High Representative. ANNEX II Terms of Reference of the EU  Kosovo (*) Subcommittees and Special Groups Composition and Chair The subcommittees and the special groups on public administration reform (PAR) and on normalisation shall be composed of representatives of the European Commission, the European External Action Service in the case of the special group on normalisation, and representatives of Kosovo. They shall be chaired alternately by both parties. The Member States will be informed and invited to the meetings of the subcommittees and the special groups on PAR and on normalisation. Secretariat An official of the European Commission, or of the European External Action Service in the case of the special group on normalisation, and an official of Kosovo shall act jointly as secretaries of each of the subcommittees and the special groups. All communications concerning the subcommittees and special groups shall be forwarded to the secretaries of the relevant subcommittee and of the special groups. Meetings The subcommittees and the special groups shall meet whenever circumstances require, with the agreement of both Parties. Each meeting of a subcommittee or special group shall be held at a time and place agreed by both Parties. If both Parties agree, the subcommittees and the special groups may invite experts to their meetings to provide the specific information requested. Agenda and supporting documentation The Chair and the secretaries shall draw up a provisional agenda for each meeting not later than 30 working days before the beginning of the meeting. The provisional agenda shall include items in respect of which a request for inclusion has been received by the secretaries not later than 35 working days before the beginning of the meeting. Following the agreement of the provisional agenda for each meeting and not later than 10 working days before the beginning of the meeting, the secretary on behalf of Kosovo shall submit to the secretary on behalf of the European Commission, or the European External Action Service in the case of the special group on normalisation, the necessary written documentation following the items agreed in the provisional agenda. If the deadline referred to in the third paragraph is not respected, the meeting shall be automatically cancelled without further notice. Subject matters The subcommittees shall discuss issues related to the areas of the Agreement as listed in the multidisciplinary subcommittee structure. Progress regarding the approximation, implementation and enforcement of legislation shall be assessed under all subject matters. The subcommittees shall examine any problems that may arise in their relevant sectors and shall suggest possible steps to be taken. The subcommittees shall also serve as fora for the further clarification of the acquis and shall review progress made by Kosovo in conforming to the acquis in line with commitments taken under the Agreement. The special group on PAR shall discuss issues related to public administration reform and suggest possible steps to be taken. The special group on normalisation shall discuss issues related to the visible and sustainable improvement of Kosovo's relations with Serbia, and effective cooperation with the Common Security and Defence Policy mission while in place, and suggest possible steps to be taken. Minutes Minutes shall be taken for and agreed after each meeting. A copy of the minutes shall be forwarded by the secretary of the subcommittee or the special group to the Secretary of the Stabilisation and Association Committee. Publicity Unless otherwise decided, the meetings of the subcommittees and the special groups shall not be public. (*) This designation is without prejudice to positions on status, and is in line with UNSCR 1244/1999 and the ICJ Opinion on the Kosovo declaration of independence.